UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7215


RAMON ANTONIO KENAN,

                                           Petitioner - Appellant,

          versus


WARDEN, Joyce   Francis,

                                               Respondent - Appellee,

          and


BUREAU OF PRISONS; FCI, Gilmer; BUREAU OF
PRISONS DIRECTOR; WARDEN; SHERWOOD, CMC,
Mrs.; ARNOLD, Captain; MCADAMS, Unit Manager;
O’DELL, Case Manager,
                                                         Respondents.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00076-REM)


Submitted:   October 31, 2006       Decided:    November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Ramon Antonio Kenan, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ramon Antonio Kenan seeks to appeal the report and

recommendation of the magistrate judge entered June 13, 2006.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The order

Kenan seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.     Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional

process.



                                                           DISMISSED




                               - 2 -